Per Curiam.
Appeal dismissed, with ten dollars costs. The summons was “ substantially ” in the form prescribed by section 20 of the Municipal Court Code. The mistake in the number of the district was a mere irregularity. (Krulewitch v. Pecarsky, 159 N. Y. Supp. 827.) The address of the clerk having been correct, the defendant could not have been misled. The judgment entered upon service of the summons was, therefore, valid, and the order denying the motion to vacate it is not appealable. (Mun. Ct. Code, § 154.)
All concur; present, Cropsey, MacCrate and Lewis, JJ.